Title: To James Madison from James H. Hooe, 19 October 1810
From: Hooe, James H.
To: Madison, James


SirAlexa. Octr 19. 1810.
I recd. in due time the Letter you did me the honor to write me on the 17th., and have to observe in reply, that I shall be perfectly satisfied with such Sum as you may please to remit me for the Lamb.
But as you have referred the decision of this point to me, I cannot but express the opinion, that a Lamb of the present Season is worth the average price of the Flock I have just sold. A number of that Flock were sickly, and were infected with a dangerous disease which had killed several, and by Which the purchaser calculated on losing others, in-so-much that he sold three Sheep to Mr Threlkeld for 100 dolls. I obtained for the whole Flock, (upwards of 80 Sheep)—250$ for the Rams & 150$ for the Ewes. Independant of their Health, the greater number were old, & Yet the purchaser has been understood to have gotten a good bargain.
If then, the Lamb is worth the average price of the Flock I sold, you will be pleased to remit me 150$, but shoud you think otherwise, I shall be satisfied with $100. I have the honor to be with due Consideration & Respect Sir, yr Obt Servt
J H: Hooe
One of my Ewes yeaned a Ewe Lamb on the 3d. of June last, which Lamb I now have. Several who have seen this Lamb, & are considered good Judges, think it worth more than any Ewe I have. This is decidedly my opinion, for it is in perfect health, very large of its age, and very finewooled.
